of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil the honorable frank r wolf member u s house of representatives park center road suite herndon va attention ------------------ dear congressman wolf cc ita b4 conex-111137-10 this letter responds to your enquiry dated date submitted on behalf of your constituent ---------------------- she explained that the internal_revenue_service denied her claim to take the first-time_homebuyer credit for a purchase of a home from her mother congress added sec_36 to the internal_revenue_code the code to provide a credit to first-time homebuyers for purchases made in and however the purchase of a residence from certain relatives including parents does not qualify for the credit sec_36 of the code because -------------- purchased the home from her mother she cannot take the first-time_homebuyer credit the statute does not contain any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule any changes to this rule would require legislative action by congress i hope this information is helpful if you have any questions please contact ---------------- ------ at -------------------- sincerely george blaine associate chief_counsel income_tax and accounting
